PRITCHARD, Judge.
The appeal here is from a portion of a decree of dissolution of marriage which awarded respondent wife $2,500.00 as “her contribution to the marriage.” Appellant says the trial court abused its discretion in making the award because the division of marital property is heavily and unduly weighted in favor of respondent, “and that respondent’s contribution to the marriage is not a relevant fact in the determination of division of marital property.”
Appellant’s statement of the evidence in his brief does not accurately reflect what the record shows of the values of property set off to the parties, and what the court could believe, in its function of judging the credibility of the parties as witnesses and the weight of the evidence. As a part of the decree, the trial court ordered that each party take as his or her sole property any personal property, including automobiles, which either party may have in their possession at the time of trial. The evidence before the court, including the sworn statements of the parties as to their assets, tends to support this basic division:
Property awarded appellant:
1976 Cordoba (new) $ 7,000.00
Tractor 1,500.00
Household goods 1,000.00
Bench saw 409.00
Improvements to his house (increase in value) 3,000.00
Mexican bank account 500.00
Savings account 1,000.00
Pension Funds 1,080.00
Non Marital debt 585.00
$16,074.00
Property awarded respondent:
Cordoba automobile $ 4,800.00
Household goods 1,000.00
Non Marital debt 1,000.00
Cash 300.00
Teachers Retirement fund 591.74
Cash, for her contribution to the marriage 2,500.00
$10,191.74
The above figures are as precise as to values as may be gleaned from the record. It is evident that, including the $2,500.00 contributions to the marriage, appellant received $5,882.26 more in the marital property division than did respondent. It is thus apparent that the trial court did not abuse its discretion to appellant’s detriment. Furthermore, § 452.330 1(3) provides that the economic circumstances of each spouse may be considered. Here, appellant was earning a gross salary of $1,600.00 per month, while respondent was earning a gross of $1,075.00 per month.
Under the whole record, the judgment is supported by substantial evidence, and it does not appear anywise that it is wrong. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
The judgment is affirmed.
All concur.